Citation Nr: 0822951	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-22 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from February 1958 to April 1978.  
The veteran died in December 2004.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

On her VA Form 9 received in July 2006, the appellant 
requested a travel board hearing before a Veterans Law Judge.  
Subsequently, in an October 2006 correspondence, the 
appellant's representative indicated that the appellant no 
longer desired a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, the 
United States Court of Appeals for Veterans Claims (Court) 
has held section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.

In this case, service connection was established for prostate 
cancer, status-post radical prostatectomy, evaluated as non-
compensable; and erectile dysfunction associated with 
prostate cancer, evaluated as non-compensable, effective from 
January 2004 for accrued benefits purposes.  The veteran died 
in December 2004 due to cardio-respiratory arrest, due to 
brain cancer, due to glioblastoma multiforme.  The appellant 
essentially contends that the veteran's cause of death was a 
result of Agent Orange exposure in service which initially 
manifested in his prostate.  While the RO sent a notice dated 
in July 2006, it did not comply with the Court's holding in 
Hupp.  On remand, this must be accomplished.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claim. The 
notice should include (1) a statement 
of the conditions for which the veteran 
was service- connected at the time of 
his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to 
substantiate a DIC claim based on a 
condition not yet service- connected.  
The letter should indicate which 
portion of the evidence, if any, is to 
be provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on her behalf.  

2.	Thereafter, the RO should readjudicate 
the issue on appeal.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant 
and her representative should be 
provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




